      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 1 of 8 PageID: 1



CRAIG CARPENITO
United States Attorney
By: JONATHAN M. PECK
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: (973)-297-2064
Jonathan.Peck@usdoj.gov


                         UNITED STATE DISTRICT COURT
                           DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                   :     Hon.

                          Plaintiff,         :     Civil Action No. 20-11725

                v.                           :     VERIFIED COMPLAINT FOR
                                                   FORFEITURE IN REM
 $107,000 IN UNITED STATES                   :
 CURRENCY,
                                             :
                     Defendant in rem.
                                             :

             Plaintiff, United States of America, by its attorney, Craig Carpenito,

United States Attorney for the District of New Jersey, (by Jonathan M. Peck,

Assistant United States Attorney), brings this Verified Complaint and alleges as

follows in accordance with Supplemental Rule G(2) of the Federal Rules of Civil

Procedure.

                              NATURE OF THE ACTION

     1.      This is an action to forfeit and condemn to the use and benefit of

the United States of America $107,000 in United States currency, pursuant to

21 U.S.C. § 881(a)(6), which subjects to forfeiture all moneys, negotiable

instruments, securities, or other things of value furnished or intended to be


                                         1
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 2 of 8 PageID: 2



furnished by any person in exchange for a controlled substance or listed

chemical in violation of Title 21, Subchapter I, of the United States Code, all

proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any

violation of Title 21, Subchapter I, of the United States Code, and pursuant to

18 U.S.C. § 981(a)(1)(A), which subjects to forfeiture property that was involved

in a transaction or attempted transaction in violation of Title 18, United States

Code, Sections 1956 or 1957, or a conspiracy to commit such a violation, in

violation of Section 1956(h).

                           THE DEFENDANT IN REM

     2.     The defendant property consists of $107,000 in United States

currency (“Defendant Property”), which the United States Drug Enforcement

Administration (“DEA”) seized on or about December 28, 2019 from Jesus E.

Perez (“Perez”) in or around Spencer Avenue, Clifton, New Jersey. The

Defendant Property is currently in the custody of the United States.

                          JURISDICTION AND VENUE

     3.     This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345, 1355(a).

     4.     This Court has in rem jurisdiction over the Defendant Property

under 28 U.S.C. § 1355(b)(1), because the acts or omissions giving rise to this

forfeiture took place in the District of New Jersey. Upon the filing of this

Verified Complaint for Forfeiture In Rem, the Plaintiff requests that the Clerk of

the Court issue a Warrant of Arrest In Rem pursuant to Supplemental Rule


                                         2
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 3 of 8 PageID: 3



G(3)(b)(i), which the plaintiff will execute upon the Defendant Property

pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

     5.      Pursuant to 28 U.S.C. § 1395 this Court is the proper venue for

this action because the Defendant Property is located within the District of New

Jersey.

                            BASIS FOR FORFEITURE

     6.      The Defendant Property is subject to forfeiture (1) pursuant to 21

U.S.C. § 881(a)(6), which subjects to forfeiture to the United States all moneys,

negotiable instruments, securities, or other things of value furnished or

intended to be furnished by any person in exchange for a controlled substance

or listed chemical in violation of Title 21, Subchapter I, of the United States

Code, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any

violation of Title 21, Subchapter I, of the United States Code, and (2) pursuant

to 18 U.S.C. § 981(a)(1)(A), which subjects to forfeiture property that was

involved in a transaction or attempted transaction in violation of Title 18,

United States Code, Sections 1956 or 1957, or a conspiracy to commit such a

violation, in violation of Section 1956(h).

                                      FACTS

     7.      In or around 2019, the DEA and the Internal Revenue Service-

Criminal Investigation were investigating a money laundering organization with

networks of co-conspirators based in New Jersey and other locations. The

investigation has revealed that the MLO facilitates the transfer of cash proceeds


                                         3
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 4 of 8 PageID: 4



of illegal drug sales from the United States to drug trafficking organizations in

Colombia and other countries.

     8.      In or around November 2019, the DEA obtained information

through lawfully-obtained wire communications and other sources that

indicated Perez was communicating with members of the money laundering

organization to facilitate the transfer and concealment of large sums of U.S.

currency, which was the proceeds of illegal drug trafficking in New Jersey and

elsewhere.

     9.      On December 28, 2019, DEA agents and members of the Clifton,

New Jersey Police Department were conducting surveillance in and around

Clifton, New Jersey. On that same date, Clifton Police officers conducted a

lawful traffic stop of Perez, who was driving a 2003 black Ford Explorer with an

expired vehicle registration.

     10.     As the police approached the vehicle, they saw in plain view a

holiday-themed paper gift bag containing a large sum of U.S. currency stacked

in bundles wrapped in rubber bands. When asked whether he had any

additional U.S. currency in the vehicle, Perez responded that he had $10,000

on his person, which he presented to the police.

     11.     When asked if he was transporting U.S. currency, Perez said he

had $107,000 in the vehicle. Law enforcement later determined that the U.S.

currency recovered from Perez and his vehicle totaled $107,000, consisting of

seven $10 bills, 2,269 $20 bills, 323 $50 bills, and 454 $100 bills.




                                        4
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 5 of 8 PageID: 5



     12.       The large amount of $20 bills is consistent with low-denomination

currency used in narcotics trafficking.

     13.       Shortly after the traffic stop, DEA Agents conducted a consensual

interview of Perez. When asked about the source of the $107,000 Perez initially

told the agents that he worked as a mechanic for an airline and that the money

was from his retirement account and represented his savings from the past two

to three years. Perez also said that he was transporting the money to his

brother’s home when he was stopped. Agents then asked if Perez knew

whether his brother was home or if he had a key to his brother’s house. Perez

answered no to both questions.

     14.       The agents then told Perez that they had information that the

actual source of the currency was from illegal drug sales and believed he was

being untruthful. At that point, Perez admitted that he knew the money was

from an illegal source but stated that he was not directly involved in drug

trafficking.

     15.       Thereafter, Perez consented to a search of his residence in Clifton,

New Jersey. There, law enforcement agents found a money counter and a large

number of rubber bands consistent with those found wrapped around the U.S.

currency seized from Perez’s vehicle.

     16.       On May 29, 2020, the DEA received a timely claim from Perez

requesting the return of the Defendant Property. In the claim, Perez claimed

that $54,497 of the money seized was from his retirement account, $50,230




                                          5
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 6 of 8 PageID: 6



was from a loan from his brother, and the remaining $273 was payment from

his employer.

     17.    Information obtained by law enforcement from his employer

indicates that Perez is an Aviation Line Maintenance Technician for an airline

with operations in Newark (the “Airline”) and earns approximately $27.88 per

hour, or approximately $1,115.20 gross income per week based on a standard

40-hour week.

     18.    Information obtained from the Airline also indicated that Perez

contributes approximately 6.5% of his gross income to his 401K retirement

account, which is approximately $72.49 per week. Based on that calculation,

it would have taken Perez approximately 751 weeks (or 14.46 years) to

accumulate $54,497 in his retirement account. Considering that Perez was

hired by the Airline in April 2017, it is all but impossible for him to have saved

that amount in retirement savings.

                       FIRST CLAIM FOR FORFEITURE

     19.    The allegations contained in paragraphs 1 through 18 of this

Verified Complaint for Forfeiture In Rem are incorporated herein and made part

hereof.

     20.    As a result of the foregoing, the Defendant Property is subject to

forfeiture to the United States, pursuant to 21 U.S.C. § 881(a)(6), because the

Defendant Property constitutes money furnished or intended to be furnished in

exchange for a controlled substance or is proceeds traceable to an exchange of




                                        6
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 7 of 8 PageID: 7



moneys or other things of value furnished in exchange for a controlled

substance in violation of Title 21, Subchapter I, of the United States Code.

                         SECOND CLAIM FOR FORFEITURE

      21.   The allegations contained in paragraphs 1 through 18 of this

Verified Complaint for Forfeiture In Rem are incorporated herein and made part

hereof.

      22.   As a result of the foregoing, the Defendant Property is subject to

forfeiture to the United States, pursuant to 18 U.S.C. § 981(a)(1)(A), as property

involved in a transaction or attempted transaction in violation of Title 18, United

States Code, Sections 1956 and/or 1957 or a conspiracy to commit such a

violation, in violation of Title 18, United States Code, Section 1956(h).

      WHEREFORE, the United States of America requests that the Clerk of

the Court issue a warrant for the arrest and seizure of the Defendant Property;

that notice of this action be given to all persons who reasonably appear to be

potential claimants to the property; that the Defendant Property be forfeited

and condemned to the United States of America; that the plaintiff be awarded

its costs and disbursements in this action; and that the Court grant such other

and further relief it deems proper and just.

Dated: August 27, 2020

                                             CRAIG CARPENITO
                                             United States Attorney

                                             s/ Jonathan M. Peck
                                      By:    JONATHAN M. PECK
                                             Assistant United States Attorney



                                         7
      Case 2:20-cv-11725 Document 1 Filed 08/27/20 Page 8 of 8 PageID: 8




                                 VERIFICATION

STATE OF NEW JERSEY                   :
                                      : ss
COUNTY OF ESSEX                       :

      I, Meliton Cordero, hereby verify and declare under penalty of perjury

that I am a Special Agent with the Drug Enforcement Administration, that I

have read the foregoing Verified Complaint for Forfeiture In Rem and know the

contents thereof, and that the matters contained in the Verified Complaint are

true to my own knowledge, except that, as to those matters herein stated to be

alleged on information and belief, I believe them to be true.

       The sources of my knowledge and the grounds of my belief include the

official files and records of the United States, information supplied to me by

other law enforcement officers, and my own investigation of this case.

       I hereby verify and declare under penalty of perjury that the foregoing is

true and correct.

                                      Executed on August 27, 2020.


                                      ____________________________________
                                      Meliton Cordero, Special Agent
                                      Drug Enforcement Administration
                            Case 2:20-cv-11725 Document 1-1 Filed 08/27/20 Page 1 of 1 PageID: 9
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $107,000 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jonathan Peck, Assistant U.S. Attorney
United States Attorney's Office, 970 Broad St., Suite 700
Newark, New Jersey 07102         Tel.: (973) 297-2064

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. § 881; 18 U.S.C. § 981
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of property related to narcotics and money laundering
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/27/2020                                                              s/ Jonathan Peck
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
    Case 2:20-cv-11725 Document 1-2 Filed 08/27/20 Page 1 of 2 PageID: 10



CRAIG CARPENITO
United States Attorney
By: JONATHAN M. PECK
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: (973)-297-2064
Jonathan.Peck@usdoj.gov

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,             :
                                            Honorable
                    Plaintiff,         :

                    v.                 :    Civil Action No. 20-11725

 $107,000 IN UNITED STATES
      CURRENCY,                             WARRANT FOR ARREST IN REM
                                       :
                  Defendant in rem.


   TO ANY OFFICER OF THE UNITED STATES DEPARTMENT OF JUSTICE,
   DRUG ENFORCEMENT ADMINISTRATION, AND/OR ANY OTHER DULY
              AUTHORIZED LAW ENFORCEMENT OFFICER:

      WHEREAS, a Verified Complaint for Forfeiture in Rem has been filed on

August 27, 2020, in the United States District Court for the District of New

Jersey, alleging that the defendant property, namely $107,000 in United States

currency is subject to seizure and forfeiture to the United States for the

reasons set forth in the complaint; and

      WHEREAS, the defendant property is currently in the possession,

custody, or control of the United States; and

      WHEREAS, in these circumstances Rule G(3)(b)(i) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions directs the
    Case 2:20-cv-11725 Document 1-2 Filed 08/27/20 Page 2 of 2 PageID: 11



Clerk of the Court to issue a Warrant for Arrest in Rem for the defendant

property; and

      WHEREAS, Rule G(3)(c)(i) of the Supplemental Rules provides that the

Warrant for Arrest In Rem must be delivered to a person or organization

authorized to execute it, who may be an agent with the United States

Department of Justice, or any other United States officer or employee, someone

under contract with the United States, or someone specially appointed by the

court for that purpose;

      YOU ARE, THEREFORE, HEREBY COMMANDED to take such steps as

are necessary to arrest and detain the defendant property, including, if

appropriate, serving a copy of this warrant on the custodian in whose

possession, custody, or control the property is currently found; and

      YOU ARE FURTHER COMMANDED to use whatever means may be

appropriate to protect and maintain the defendant in your custody until further

order of this Court.

      IN WITNESS WHEREOF, I, the Clerk of the United States District Court

for the District of New Jersey, have caused the foregoing Warrant for Arrest In

Rem to be issued pursuant to Rule G(3)(b)(i) of the Supplemental Rules.



Dated:
                                     Clerk of the Court


                               By:
                                     Deputy Clerk
